DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 15-16 are objected to because of the following informalities:  
claim 12 line 7 discloses “routing portion.”  There should be a semi-colon rather than period.  
Claim 15 and 16 have misspelled groove and “groves” are within the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffend US Pub. 2017/0137266 in view of Dodd US Pub. 20130075518.

With respect to claim 1, Hoffend discloses a modular lift system comprising: 
one or more lift segments each including: 
a drive shaft (225) having at least one end-coupler (250, 255); 

at least one drive segment including: 
a drive motor (210); and 
a drive-coupler (217) attached to the drive motor and configured to engage the end-coupler (250) of the drive shaft (225).

Hoffend does not disclose a lift-truss structure; 
at least one lift assembly coupled to the lift-truss structure, 
a drive-truss structure; a drive motor coupled to the drive-truss structure.

However, Dood discloses a truss structure with a motor with a first section (near 39) of the truss interpreted as the lift-truss and axle on remaining portion of truss (31).  The combination discloses a lift-truss structure (near 39 of Dodd); 
at least one lift assembly (220 of Hoffend) coupled to the lift-truss structure (truss structure near 39), 
a drive-truss structure (31 of Dodd); a drive motor (210 of Hoffend) coupled to the drive-truss structure (31 of Dodd).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with the truss of Dodd for the purpose of providing of attaching the lift to a structural support decreasing the chances of the lift components damaging the supporting structure that can fail injure personnel. 



4. The modular lift system of Claim 1, wherein the one or more lift segments includes: a first lift segment (225) and a second lift segment (second drum and shaft) which are detachably coupled (via coupling 216), wherein an end-coupler (250, 255) of a drive shaft (first 225) of the first lift segment is configured to engage an end-coupler (216) of a drive shaft (240) of the second lift segment such that rotation of the drive shaft of the first lift segment by the drive motor induces rotation of the drive shaft of the second lift segment.

With respect to claim 5-6 Hoffend discloses the modular lift system of Claim 1, wherein the lift assembly includes: at least one guide plate (flange of drum 220) adjacent to the lift drum, 

Hoffend does disclose the at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture; [claim 6] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.

However, the Examiner takes Official Notice it was known in the lifting art to have at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture; [claim 6] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with at least one at least one guide plate including an aperture; an anchor pin and a looped portion for the purpose of securing the cable to the drum.


[claim 7] wherein the lift assembly includes: a lift line routing assembly;
[claim 8] wherein the lift line routing assembly comprises: a first routing portion; and a second routing portion disposed in a position co-planar with and abutting the first routing portion;
[claim 9] wherein the first routing portion includes a first routing cylinder, and wherein the second routing portion includes a second routing cylinder;
[claim 10] wherein at least one of the first routing portion or the second routing portion include: a routing recess configured to receive the lift line between the first routing portion and the second routing portion;
[claim 11] wherein the routing recess is configured to retain the lift line in an orientation parallel to a surface of the lift drum.
[claim 12] wherein the lift line routing assembly further comprises: a third routing portion; and a fourth routing portion disposed in a position co-planar with the third routing portion, wherein the third routing portion and the fourth routing portion are perpendicular to the first routing portion or the second routing portion. wherein the third routing portion and the fourth routing portion are vertically offset from the first routing portion or the second routing portion.

However, the Examiner takes Official Notice it was known in the lifting art to have [claim 7] wherein the lift assembly includes: a lift line routing assembly;
[claim 8] wherein the lift line routing assembly comprises: a first routing portion; and a second routing portion disposed in a position co-planar with and abutting the first routing portion;
[claim 9] wherein the first routing portion includes a first routing cylinder, and wherein the second routing portion includes a second routing cylinder;

[claim 11] wherein the routing recess is configured to retain the lift line in an orientation parallel to a surface of the lift drum.
[claim 12] wherein the lift line routing assembly further comprises: a third routing portion; and a fourth routing portion disposed in a position co-planar with the third routing portion, wherein the third routing portion and the fourth routing portion are perpendicular to the first routing portion or the second routing portion. wherein the third routing portion and the fourth routing portion are vertically offset from the first routing portion or the second routing portion.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with a cable routing system for the purpose of guiding the cable onto the drum.

With respect to claims 13-14, Hoffend discloses the modular lift system of Claim 1, except further comprising a drive shaft registration lock; [claim 14] wherein the drive shaft registration lock includes: a drive shaft registration groove disposed in a surface of the drive shaft; and a locking pin configured for insertion into the drive shaft registration groove.

However, the Examiner takes Official Notice it was known in the lifting art to have a drive shaft registration lock; [claim 14] wherein the drive shaft registration lock includes: a drive shaft registration groove disposed in a surface of the drive shaft; and a locking pin configured for insertion into the drive shaft registration groove.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with .

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffend US Pub. 2017/0137266.

With respect to claims 17-18, Hoffend discloses a lift assembly comprising: a lift drum (220) operably coupled to and configured to co-rotate with a drive shaft (225) ; a lift line (cable for drum 220) configured to wrap around the lift drum as it co-rotates with the drive shaft; at least one guide plate (flanges for drum) adjacent to the lift drum.
Hoffend does not disclose the at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture ; [claim 18] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.

However, the Examiner takes Official Notice it was known in the lifting art to have at least one at least one guide plate including an aperture; an anchor pin accessible via the aperture; [claim 18] wherein the lift line includes: a looped portion configured to be disposed over the anchor pin.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with at least one at least one guide plate including an aperture; an anchor pin and a looped portion for the purpose of securing the cable to the drum.

With respect to claims 19-20, Hoffend discloses a lift assembly comprising: a lift drum (220) operably coupled to and configured to co-rotate with a drive shaft (225); a lift line (cable of 220) configured to wrap around the lift drum as it co-rotates with the drive shaft.

Hoffend does not disclose a drive shaft registration lock; [claim 20] wherein the drive shaft registration lock includes: a drive shaft registration groove disposed in a surface of the drive shaft; and a locking pin configured for insertion into the drive shaft registration groove.

However, the Examiner takes Official Notice it was known in the lifting art to have a drive shaft registration lock; [claim 14] wherein the drive shaft registration lock includes: a drive shaft registration groove disposed in a surface of the drive shaft; and a locking pin configured for insertion into the drive shaft registration groove.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Hoffend with the lock registration and groove for the purpose of providing added securement of the shafts together reducing chances of the drums rotating at different speeds.

Allowable Subject Matter
Claims 2 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Hoffend US Pub. 2017/0137266 teaches drive shaft, drive motor, drum and cable but does not specifically disclose _
[claim 2] where in the lift-truss structure and the drive- truss structure are detachably couplable;
[claim 15] the lift-truss structure further comprising: one or more support rails including one or more recessed groves, wherein the at least one lift assembly is operably couplable to the one or more support rails via insertion of one or more fasteners of the at least one lift assembly into the one or more recessed groves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654